AILED
                                                                                                               CriLIR - OF
                                                                                                                              APPEALS
                                                                                                                      01VIS901ii    II
                                                                                                             2014 J     2
                                                                                                                                         18
    IN THE COURT OF APPEALS OF THE STATE OF W
                                                                                                                            JASHWG       I'
                                                                                                             3y
                                                       DIVISION II
                                                                                                                      OE,    T -y
STATE OF WASHINGTON,                                                                   No. 43462 -8 -II


                                           Respondent,


         V.



DARRYL AUSTIN SATCHER,                                                        UNPUBLISHED OPINION




         PENOYAR, J. —              Darryl Satcher appeals his judgment and sentence following entry of his

guilty   plea.        Satcher pleaded guilty to one count of second degree murder with a firearm

enhancement ( count            I)   and   two   counts of   first degree robbery (     counts   II   and   III). For the first


time on appeal, Satcher argues he did not knowingly, voluntarily, and intelligently enter into the

plea.    Because the trial             court    made   appropriate    corrections      to the   plea       statement,   Satcher


confirmed        he    still   wished      to    proceed,    and the record demonstrates Satcher knowingly,


intelligently, and voluntarily pleaded guilty, we affirm.

                                                             FACTS


         In March 2012, the State charged Satcher with second degree murder with a firearm

enhancement and two counts of first degree robbery related to his participation in a controlled

substance      transaction.         Satcher     pleaded   guilty to the three   charges.    Satcher' s plea statement is


standardized       per    CrR 4. 2( g)      and contains Satcher' s handwritten description of his criminal

conduct,      his initials     throughout the      statement, and   his   signature.
43462 -8 -II




          At his plea hearing, Satcher told the court that he read and understood the amended

information and plea statement and that he did not have any questions for the court about the

documents.         Satcher' s counsel also told the trial court that he read the plea statement with

Satcher and Satcher read the plea statement himself.


          At the plea hearing, the trial court noticed that Satcher had inadvertently stricken the

firearm    enhancement     language for         count   I   on   the   plea    statement.          The trial court. added the


firearm enhancement language, ensured Satcher understood the correction, and Satcher initialed

the change. The trial court also determined the mandatory term for community custody for count

I    was written   incorrectly. The court corrected the provision and Satcher told the trial court he

understood the change.


           When the trial court read the sentencing range for counts II and III (51 -to -68 months),

Satcher told the trial court that he thought the low end of the range was 41 months, not 51

months.      The court explained that the plea contained 41 -to -54 months but this writing had been

stricken and replaced with         51 -to -68   months.      Defense counsel confirmed that he replaced 41 -to-

54    months with     51 to 68   months    before he        reviewed    the   plea statement with          Satcher. The court


gave Satcher two opportunities to suspend the plea hearing, but Satcher told the court he wanted

to proceed.


           Satcher                        he did                              the   effect    of   the   attorneys'   sentencing
                     initially   stated            not      understand




recommendations.         The trial court explained that it was not bound by the State' s or the defense' s

                 recommendations,         to    which    Satcher       responded       that    he    understood.       The plea
    sentencing


    statement, which Satcher stated he read himself and with his attorney, also states that the court is

    not bound by the State' s or the defense' s sentencing recommendations.


                                                                 2
43462 -8 -II



          Satcher      pleaded      guilty to       all   counts.   The trial court found that Satcher gave his plea


knowingly, voluntarily, and intelligently, and that there was a sufficient factual basis for each

count. The trial court accepted Satcher' s guilty plea. Satcher timely appeals.

                                                              ANALYSIS


          For the first time on appeal, Satcher argues his guilty plea violates due process because

he did   not make       the      plea   knowingly,        voluntarily,      and   intelligently. Specifically, Satcher claims

the plea was not knowing, intelligent, or voluntary because ( 1) the firearm enhancement was

mistakenly       stricken        from the     plea statement; (        2) the mandatory minimum community custody

sentence       for   count   I   was    listed   incorrectly; ( 3) he did not know the standard range for robbery;

and ( 4) he did not understand the court was not bound by either the State' s or the defense' s

sentencing       recommendations.                Because the trial court corrected the deficiencies in the plea

statement and Satcher clearly indicated his knowing willingness to proceed with the changed

plea, we disagree.


          We review de novo the circumstances under which a defendant enters a guilty plea.

               Konz, 91 Wn.2d 532, 536, 588 P. 2d 1360 ( 1979).                         We also review alleged due process
Young     v.



                                                                                   217 P. 3d 1179 ( 2009).                 Due
violations      de   novo.       Post   v.   City   of Tacoma, 167 Wn.2d 300, 308,


process requires a defendant' s guilty plea to be made knowingly, intelligently, and voluntarily.

State    v.   Mendoza, 157 Wn.2d 582, 587, 141 P. 3d 49 ( 2006).                           An involuntary plea constitutes a

 manifest      injustice,     and a      defendant may         raise   this   claim   for the first time   on appeal.   State v.


 Walsh, 143 Wn.2d 1, 6 -8, 17 P. 3d 591 ( 2001).




                                                                        3
43462 -8 -II



            Before accepting a guilty plea, Washington courts must attain an affirmative showing the

plea was given " voluntarily, competently and with an understanding of the nature of the charge

and   the    consequences of      the   plea."   CrR 4. 2( d); State v. Ross, 129 Wn.2d 279, 284, 916 P. 2d 405


 1996).       A defendant must be informed of only the plea' s direct consequences. Ross, 129 Wn.2d

at   284.      Direct    consequences       are    those    that    represent "`   a definite, immediate and largely

automatic effect on        the   range of   the defendant'        s punishment. "'   Ross, 129 Wn.2d at 284 ( quoting

State   v.   Barton, 93 Wn.2d 301, 305, 609 P. 2d 1353 ( 1980)). "`                   The record of a plea hearing or

clear and convincing extrinsic evidence must affirmatively disclose a guilty plea was made

intelligently and voluntarily, with an understanding of the full consequences of such a plea. "'
State   v.   Johnson, 104 Wn.2d 338, 340, 705 P. 2d 773 ( 1985) (                  quoting Barton, 93 Wn.2d at 304).

             Although Satcher alleges error regarding the direct consequences of his guilty plea, the

record of the plea hearing demonstrates the trial court corrected the errors in the plea statement
                                                                                                                    First,
and     confirmed       Satcher   was    making the        plea    knowingly, intelligently,   and   voluntarily.


Satcher was not misinformed about the firearm enhancement for count I. It was included in the

amended information he read himself and with his attorney and that the trial court read to him.

Though the firearm enhancement was initially stricken, the trial court corrected the mistake and

 Satcher initialed the       correction.         Satcher verbally acknowledged that the firearm enhancement

 would be part of his sentence and his counsel confirmed that Satcher knew it was part of his

 sentence.      Second, when the trial court corrected the mandatory community custody sentence for

 count I, it ensured that Satcher understood he faced a mandatory 36 month community custody

 sentence for count I; which Satcher verbally confirmed he understood.




                                                                    M
43462 -8 -II




          Third, although Satcher initially stated he thought the low end of the sentencing range for

counts II and III was 41 months, the court clarified the correct sentencing range and defense

counsel stated he had reviewed the correct sentencing range with Satcher before Satcher signed

the    plea   statement.     The court gave Satcher two opportunities to stop the plea hearing, but

Satcher    stated   he   wanted   to   continue with         the   plea with   the   corrected   sentencing     range.    Fourth,


after Satcher expressed confusion about the effect of the attorneys' sentencing recommendations,

the trial court explained to Satcher that it was not bound by the State' s or defense counsel' s

sentencing recommendations; which Satcher stated he understood.'

          The colloquy at the plea hearing, together with Satcher' s acknowledgment in his plea
statement that he was pleading guilty to one count of second degree, murder with a firearm
enhancement and two counts of first degree robbery, shows Satcher had a full understanding of

his plea despite the        above alleged errors.            The trial court corrected the mistakes within the plea


                               Satcher     understood         the    corrections      and still wished    to   proceed.    Thus,
statement       and ensured



 Satcher'                   that the                   the   circumstances render         his   plea   invalid fails. " When a
              s argument               totality   of




 defendant      completes a plea statement and admits                    to reading, understanding,       and   signing it," the



 State creates a strong presumption a guilty plea is valid. State v. Smith, 134 Wn.2d 849, 852 953
 P. 2d 810 ( 1998).       The presumption of validity is " well nigh irrefutable" when the judge presiding

 over the plea hearing was satisfied of the existence of various criteria of voluntariness by making
                         the defendant. State           Perez, 33 Wn.                 258, 262, 654 P. 2d 708 ( 1982).        We
 oral   inquiries   of                             v.                          App.

 affirm.




      Additionally, the plea statement, which Satcher read himself and with his attorney, clearly
 states that the trial court was not bound by the State' s or defense' s recommendations.
                                                                     5
43462 -8 -II



        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2. 06. 040, it is so ordered.




We concur:




     P)  Maxa, J.
                                J




                                                IN